                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 STATESVILLE DIVISION
                        CIVIL ACTION NO. 5:18-CV-00075-KDB-DCK

        BENJAMIN REETZ,

               Plaintiffs,

               v.                                                ORDER

        LOWE'S COMPANIES, INC., ET
        AL,

               Defendants.



       THIS MATTER is before the Court on the parties’ Joint Motion for Approval of Class

Notice (Doc. No. 102). The Court has carefully considered the motion and the proposed notice and

will grant the motion for good cause shown.

       NOW THEREFORE IT IS ORDERED THAT:

           1. The parties’ Joint Motion (Doc. No. 102) is GRANTED; and

           2. The Class Notice attached to the motion (Doc. No. 102-1) shall be provided to the

              preliminarily certified class in the manner and on the terms described in the motion

              and the notice (with the exception that the notice shall list the place of the trial of

              this matter as the United States Courthouse, 200 West Broad Street, Statesville, NC

              28677).

              SO ORDERED ADJUDGED AND DECREED.

                                                      Signed: November 16, 2020
                                              2020




     Case 5:18-cv-00075-KDB-DCK Document 105 Filed 11/17/20 Page 1 of 1
